Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 1 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 2 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 3 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 4 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 5 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 6 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 7 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 8 of 13
Case 19-25770-JNP   Doc 28-5    Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 9 of 13
Case 19-25770-JNP   Doc 28-5     Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 10 of 13
Case 19-25770-JNP   Doc 28-5     Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 11 of 13
Case 19-25770-JNP   Doc 28-5     Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 12 of 13
Case 19-25770-JNP   Doc 28-5     Filed 03/23/21 Entered 03/23/21 11:40:19   Desc
                               Note Page 13 of 13
